



 
 
 

 




LICENSE AGREEMENT


between


OcuSense Inc.


and


The Regents of the University of California


for


CASE NO. SD2002-180


"Volume Independent Tear Film Osmometer"




 

 


***The following provisions of this Agreement have been omitted pursuant to a
request for confidential treatment and have been filed separately with the U.S.
Securities and Exchange Commission: Article 3 in its entirety (consisting of
four pages) and a portion of Section 4.3.
 
 

 
 



1

--------------------------------------------------------------------------------





TABLE OF CONTENTS


Article 1: Definitions
……………………………………………………………………………………………………………………………………………………………………….……. Page 4


Article 2: Grants
…………………………………………………………………….……………………………………………………………………………………………………….….... Page 6


Article 3:
Considerations………………………………………………………………………………………………………………………………………………...………………….……
Page 7
 
Article 4: Reports, Records and Payments
……………………………………………………………………………………………………………………..……………………………... Page 11


Article 5: Patent Matters
…………………………………………………………………………………………………………………………………………….………………………….. Page 13


Article 6: Governmental Matters
………………………………………………………………………………………………………………………….........………………………………. Page 15


Article 7: Termination of Agreement
……………………………………………………………………………………………………………........………………………………………... Page 15


Article 8: Limited Warranty and Indemnification
………………………………………………………………………………………………………………………......………………… Page 16


Article 9: Use of Names and Trademarks
………………………………………………………………………………………………………………………….......……………………… Page 17


Article 10: Miscellaneous Provisions
…………………………………………………………………………………………………………………………………………......…………... Page 18


Exhibit A: Certificate of Incorporation
………………………………………………………………………….……………………………………………………………………………… A-l





 



2

--------------------------------------------------------------------------------







LICENSE AGREEMENT


THIS AGREEMENT ("Agreement") is made by and between OcuSense Inc., a Delaware
corporation, having an address at 11959 Mayfield Avenue, #4, Los Angeles,
California 90049 ("LICENSEE") and The Regents of The University of California, a
California corporation having its statewide administrative offices at 1111
Franklin Street, Oakland, California 94607-5200 ("UNIVERSITY"), represented by
its San Diego campus having an address at University of California, San Diego,
Technology Transfer & Intellectual Property Services, Mail-code 0910, 9500
Gilman Drive, La Jolla, California 92093-0910 ("UCSD").


THIS AGREEMENT is effective on the date of the last signature ("Effective
Date").


RECITALS


WHEREAS, the inventions disclosed in UCSD Case Docket No. SD2002-180 and titled
"Volume Independent Tear Film Osmometer" ("Invention"), were made in the course
of research at UCSD by Benjamin D. Sullivan (hereinafter, the "Inventor") and
are covered by Patent Rights as defined below;


WHEREAS, the research was sponsored in part by the Government of the United
States of America and as a consequence this license is subject to overriding
obligations to the Federal Government under 35 U.S.C. §§ 200-212 and applicable
regulations;


WHEREAS, the Inventor is an employee of UCSD, and is obligated to assign all of
his right, title and interest in the Invention to UNIVERSITY;


WHEREAS, the founder of LICENSEE entered into a secrecy agreement (UC Control
No.2003-20-0193) with UNIVERSITY, effective October 21, 2002 ("Secrecy
Agreement"), for the purpose of evaluating the Invention;


WHEREAS, the founder of LICENSEE entered into a Letter of Intent (UC Control
No.2003-30-0222) with UNIVERSITY, effective November 12, 2002, ("Letter of
Intent"), for the purpose of negotiating this Agreement;


WHEREAS, UNIVERSITY is desirous that the Invention be developed and utilized to
the fullest possible extent so that its benefits can be enjoyed by the general
public;


WHEREAS, LICENSEE is desirous of obtaining certain rights from UNIVERSITY to
commercially develop, use, and sell the Invention, and the UNIVERSITY is willing
to grant such rights; and


WHEREAS, LICENSEE understands that UNIVERSITY may publish or otherwise
disseminate information concerning the Invention at any time and that LICENSEE
is paying consideration thereunder for its early access to the Invention, not
continued secrecy therein.


NOW, THEREFORE, the parties agree:


ARTICLE 1. DEFINITIONS


The terms, as defined herein, shall have the same meanings in both their
singular and plural forms.


1.1
"Affiliate" means any corporation or other business entity in which LICENSEE
owns or controls, directly or indirectly, at least fifty percent (50%) of the
outstanding stock or other voting rights entitled to elect directors, or in
which LICENSEE is owned or controlled directly or indirectly by at least fifty
percent (50%) of the outstanding stock or other voting rights entitled to elect
directors; but in any country where the local law does not permit foreign equity
participation of at least fifty percent (50%), then an "Affiliate" includes any
company in which LICENSEE owns or controls or is owned or controlled by,
directly or indirectly, the maximum percentage of outstanding stock or voting
rights permitted by local law.



1.2  "Field" means:
(a) diagnostic use and products that incorporate osmolarity analysis in
ophthalmology and optometry;
(b) osmolarity analysis in the beverage industry;
(c) emergency medicine osmolarity analysis for the following applications:
alcohol intoxication, drug intoxication screening; head injury, coma, burns;
quality control of pharmaceutical formulations, hospital admixtures, and
nutritional support formulary;
(d) obstetrics/gynecology osmolarity analysis for the following applications:
pre-eclamptic patients, in-vitro fertilization/intracytoplasmic sperm injection;
(e) internal medicine/endocrinology osmolarity analysis for the following
applications: inappropriate adh syndrome, hyper/hyponatremia, diabetes
insipidus, insulin therapy, differential diagnosis of polyuria;
(f) pharmacy/quality control osmolarity analysis for the following applications:
quality control of pharmaceutical preparations, including infant formulas,
electrolyte solutions and other parenterals; cardioplegic fluids; contrast
agents; parenteral preparation; wash solution;
(g) surgery/critical care osmolarity analysis for the following applications:
hypovolemic/hypervolemic shock prevention; electrolyte/metabolyte imbalance; iv
therapy; liver transplant; glycine uptake;
(h) urology/renal function osmolarity analysis for the following applications:
renal malfunction differential diagnosis, uremia, osmolal & free water
clearance, renal dialysis;
(i) sports medicine osmolarity analysis for the following applications: athlete
hydration;
(j) consumer products osmolarity analysis for the following applications: car
windshield wash;
(k) pharmaceutical/biotechnology osmolarity analysis for the following
applications: quality control of cell lines, tissue cultures, and media
manufacture; and
(1) agriculture osmolarity analysis for the following applications: plant
hydration. Fields for which first commercial sale has not initiated within 7
years will be excluded.


1.3
"Territory" means worldwide where Patent Rights exist, except for counties where
LICENSEE declines to reimburse UCSD patent costs under Paragraph 5.1 (d).



1.4
"Term" means the period of time beginning on the Effective Date and ending on
the later of (i) the expiration date of the longest-lived Patent Rights; or (ii)
the twenty-first (21st) anniversary of Effective Date.



1.5
"Patent Rights" means any of the following: the US patent application (Serial
No. 60/401,432 titled "Volume Independent Tear Film Osmometer") disclosing and
claiming the Invention, filed by Inventor on or about August 6, 2002 and
assigned to UNIVERSITY; and continuing applications thereof including divisions,
substitutions, and continuations-in-part (but only to extent the claims thereof
are enabled by disclosure of the parent application); any patents issuing on
said applications including reissues, reexaminations and extensions; and any
corresponding foreign applications or patents.



1.6
"Sponsor Rights" means all the applicable provisions of any license to the
United States Government executed by UNIVERSITY and the overriding obligations
to the Federal Government under 35 U.S.C. §§ 200-212 and applicable governmental
implementing regulations.

 
3

--------------------------------------------------------------------------------


 
1.7
"Licensed Method" means any method that is covered by Patent Rights the use of
which would constitute, but for the license granted to LICENSEE under this
Agreement, an infringement of any pending or issued and unexpired claim within
Patent Rights.

1.8
"Licensed Product" means any services, composition or product that is covered by
the claims of Patent Rights, or that uses or is produced by the Licensed Method,
or the manufacture, use, sale, offer for sale, or importation of which would
constitute, but for the license granted to LICENSEE by UNIVERSITY herein, an
infringement of any pending or issued and unexpired claim within the Patent
Rights.



1.9
"Sublicensee" means a third party to whom LICENSEE grants a sublicense of
certain rights granted to LICENSEE under this Agreement.



1.10
"Net Sales" means the total of the gross invoice prices of Licensed Products
sold by LICENSEE, an Affiliate, or any combination thereof, less the sum of the
following actual and customary deductions where applicable and separately
listed: cash, trade, or quantity discounts; sales, use, tariff, import/export
duties or other excise taxes imposed on particular sales (except for value-added
and income taxes imposed on the sales of Licensed Products in foreign
countries); transportation charges; or credits to customers because of
rejections or returns. For purposes of calculating Net Sales, transfers to an
Affiliate of Licensed Product under this Agreement for (i) end use (but not
resale) by the Affiliate shall be treated as sales by LICENSEE at list price of
LICENSEE, or (ii) resale by an Affiliate shall be treated as sales at the list
price of the Affiliate.



1.11
"Patent Costs" means all out-of-pocket expenses for the preparation, filing,
prosecution, and maintenance of all United States and foreign patents included
in Patent Rights. Patent Costs shall also include reasonable out-of-pocket
expenses for patentability opinions, inventorship determination, preparation and
prosecution of patent application, re-examination, re-issue, interference, and
opposition activities related to patents or applications in Patent Rights.



ARTICLE 2. GRANTS


2.1
License. Subject to the limitations set forth in this Agreement, UNIVERSITY
hereby grants to LICENSEE, and LICENSEE hereby accepts, an exclusive license
under Patent Rights to make, use, sell, offer for sale, and import Licensed
Products and to practice the Licensed Method in the Field within the Territory
and during the Term.



2.2  Sublicense.


(a) Subject to the limitations set forth in this Agreement, UNIVERSITY hereby
grants to LICENSEE, and LICENSEE hereby accepts, the right to sublicense the
Patent Rights to Sublicensees but only for so long as LICENSEE'S license under
the Patent Rights is exclusive.


(b) Notwithstanding any other terms in this Agreement, LICENSEE shall not
sublicense the Patent Rights to any Affiliate of LICENSEE or to any Affiliate of
LICENSEE'S Affiliates.


(c) With respect to sublicense granted pursuant to Paragraph 2.2(a), LICENSEE
shall:


(1) not receive, or agree to receive, anything of value in lieu of cash as
considerations from a third party under a sublicense granted pursuant to
Paragraph 2.2(a) without the express written consent of UNIVERSITY;


(2) to the extent applicable, include all of the rights of and obligations due
to UNIVERSITY (and, if applicable, Sponsor Rights) contained in this Agreement;


(3) promptly provide UNIVERSITY with a copy of each sublicense issued; and


(4) collect and guarantee payment of all payments due, directly or indirectly,
to UNIVERSITY from Sublicensees and summarize and deliver all reports due,
directly or indirectly, to UNIVERSITY from Sublicensees.
 
(d)

 
(1)
LICENSEE shall notify UNIVERSITY of any proposed grant of a sublicense and the
terms thereof. UNIVERSITY shall then have ten (10) business days to notify
LICENSEE that the terms of such proposed sublicense is acceptable or not
acceptable, provided, however, that if UNIVERSITY does not notify LICENSEE that
the terms are either acceptable or not acceptable, then UNIVERSITY shall be
deemed to accept the proposed terms of such proposed sublicense.

 
(2)
If a sublicense has been preapproved according to subparagraph 2.2 (d)(1), upon
termination of this Agreement for any reason, such sublicense shall continue in
full force and effect. If a sublicense has been preapproved according to
subparagraph 2.2 (d)(1), upon the license grant in Paragraph 2.1 becoming
nonexclusive such sublicense shall continue in full force and effect and all of
the payments received thereafter by LICENSEE from such Sublicensee, if any,
shall be paid and/or forwarded to UNIVERSITY.

 
(3)
Unless sublicense has been preapproved according to subparagraph 2.2 (d)(1),
upon termination of this Agreement for any reason, or upon the license grant in
Paragraph 2.1 becoming nonexclusive, UNIVERSITY, at its sole discretion, shall
determine whether LICENSEE shall cancel or assign to UNIVERSITY any and all
sublicenses.



2.3  Reservation of Rights. UNIVERSITY reserves the right to:


(a)  use the Invention and Patent Rights for educational and research purposes;
(b)  publish or otherwise disseminate any information about the Invention at any
time; and
(c)  allow other nonprofit institutions to use Invention, and Patent Rights for
educational and
research purposes in their facilities.




ARTICLE 3. CONSIDERATIONS


***Article 3 in its entirety, which consists of four pages, has been omitted
pursuant to a request for confidential treatment and has been filed separately
with the U.S. Securities and Exchange Commission. 


4

--------------------------------------------------------------------------------




ARTICLE 4. REPORTS, RECORDS AND PAYMENTS


4.1  Reports.


(a)  Progress Reports.

 
(1)
Beginning July 1, 2003 and ending on the date of first commercial sale of a
Licensed Product, LICENSEE shall submit to UNIVERSITY semi-annual progress
reports covering LICENSEE's (and Affiliate's and Sublicensee's) activities to
develop and test all Licensed Products and obtain governmental approvals
necessary for marketing the same. Such reports shall include a summary of work
completed; summary of work in progress; current schedule of anticipated events
or milestones; market plans for introduction of Licensed Products; and summary
of resources (dollar value) spent in the reporting period.

 
(2)
LICENSEE shall also report to UNIVERSITY, in its immediately subsequent progress
report, the date of first commercial sale of a Licensed Product in each country.




 
(b)
Royalty Reports. After the first commercial sale of a Licensed Product anywhere
in the world, LICENSEE shall submit to UNIVERSITY quarterly reports on or before
February 28, May 31, August 31 and November 30 of each year. Each report shall
cover LICENSEE's (and each Affiliate's and Sublicensee's) most recently
completed calendar quarter and shall show:

(1) the gross sales, deductions as provided in Paragraph 1.10, and Net Sales
during the most recently completed calendar quarter and the royalties, in US
dollars, payable with respect thereto;
(2) the number of each type of Licensed Product sold;
(3) sublicense fees and royalties received during the most recently completed
calendar quarter in US dollars, payable with respect thereto;
(4) the method used to calculate the royalties; and
(5) the exchange rates used.


If no sales of Licensed Products have been made and no sublicense revenues have
been received by LICENSEE during any reporting period, LICENSEE shall so report.


4.2  Records & Audits.



 
(a)
LICENSEE shall keep, and shall require its Affiliates and Sublicensees to keep
accurate and correct records of all Licensed Products manufactured, used, and
sold, and sublicense fees received under this Agreement. Such records shall be
retained by LICENSEE for at least five (5) years following a given reporting
period.




 
(b)
All records shall be available during normal business hours for inspection at
the expense of UNIVERSITY by UNIVERSITY's Internal Audit Department or by a
Certified Public Accountant selected by UNIVERSITY and in compliance with the
other terms of this Agreement for the sole purpose of verifying reports and
payments or other compliance issues. Such inspector shall not disclose to
UNIVERSITY any information other than information relating to the accuracy of
reports and payments made under this Agreement or other compliance issues. In
the event that any such inspection shows an under reporting and underpayment in
excess of five percent (5%) for any twelve (12) month period, then LICENSEE
shall pay the cost of the audit as well as any additional sum that would have
been payable to UNIVERSITY had the LICENSEE reported correctly, plus an interest
charge at a rate of ten percent (10%) per year. Such interest shall be
calculated from the date the correct payment was due to UNIVERSITY up to the
date when such payment is actually made by LICENSEE. For underpayment not in
excess of five percent (5%) for any twelve (12) month period, LICENSEE shall pay
the difference within thirty (30) days without interest charge or inspection
cost.



4.3  Payments.
(a)  All fees and royalties due UNIVERSITY shall be paid in United States
dollars and all checks shall be made payable to "The Regents of the University
of California", referencing UNIVERSITY's taxpayer identification number,
95-6006144. When Licensed Products are sold in currencies other than United
States dollars, LICENSEE shall first determine the earned royalty in the
currency of the country in which Licensed Products were sold and then convert
the amount into equivalent United States funds, using the exchange rate quoted
in the Wall Street Journal on the last business day of the applicable reporting
period.




LICENSEE is responsible for all bank charges of wire transferred funds.
Electronic Transfer of Fund Information


***A portion of Section 4.3 has been omitted pursuant to a request for
confidential treatment and has been filed separately with the U.S. Securities
and Exchange Commission.


UCSD addendum information: UCSD agreement number, contract number, PI,
departmental contact person, and Invoice Number.
UNIVERSITY will be notified by fax of a copy of the wire transfer receipt to
Technology Transfer & Intellectual Property Services Accounting Division at
858-534-7345. The bank charges should not be deducted from the total amount due
to UNIVERSITY.


(b)  Royalty Payments.

 
(1)
Royalties shall accrue when Licensed Products are invoiced, or if not invoiced
when Licensed Products are delivered to a third party or Affiliate.

 
(2)
LICENSEE shall pay earned royalties quarterly on or before February 28, May 31,
August 31 and November 30 of each calendar year. Each such payment shall be for
royalties earned during LICENSEE's most recently completed calendar quarter.

 
(3)
Royalties earned on sales occurring or under sublicense granted pursuant to this
Agreement in any country outside the United States shall not be reduced by
LICENSEE for any taxes, fees, or other charges imposed by the government of such
country on the payment of royalty income, except that all payments made by
LICENSEE in fulfillment of UNIVERSITY's tax liability in any particular country
may be credited against earned royalties or fees due UNIVERSITY for that
country. LICENSEE shall pay all bank charges resulting from the transfer of such
royalty payments.

 
(4)
If at any time legal restrictions prevent the prompt remittance of part or all
royalties by LICENSEE with respect to any country where a Licensed Product is
sold or a sublicense is granted pursuant to this Agreement, LICENSEE shall
convert the amount owed to UNIVERSITY into US currency and shall pay UNIVERSITY
directly from its US sources of fund for as long as the legal restrictions
apply.

 
(5)
LICENSEE shall not collect royalties from, or cause to be paid on Licensed
Products sold to the account of the US Government or any agency thereof as
provided for in the license to the US Government.




 
(6)
In the event that any patent or patent claim within Patent Rights is held
invalid in a final decision by a patent office from which no appeal or
additional patent prosecution has been or can be taken, or by a court of
competent jurisdiction and last resort and from which no appeal has or can be
taken, all obligation to pay royalties based solely on that patent or claim or
any claim patentably indistinct therefrom shall cease as of the date of such
final decision. LICENSEE shall not, however, be relieved from paying any
royalties that accrued before the date of such final decision, that are based on
another patent or claim not involved in such final decision.



(c) Late Payments. In the event royalty, reimbursement and/or fee payments are
not received by UNIVERSITY when due, LICENSEE shall pay to UNIVERSITY interest
charges at a rate of ten percent (10%) per year. Such interest shall be
calculated from the date payment was due until actually received by UNIVERSITY.


5

--------------------------------------------------------------------------------


ARTICLE 5. PATENT MATTERS


5.1  Patent Prosecution and Maintenance.



 
(a)
Provided that LICENSEE has reimbursed UNIVERSITY for prior Patent Costs pursuant
to Paragraph 3.2, UNIVERSITY shall diligently prosecute and maintain the United
States and, if available, foreign, patents and applications in Patent Rights
using counsel of its choice. UNIVERSITY shall provide LICENSEE with copies of
all relevant documentation relating to such prosecution and LICENSEE shall keep
this documentation confidential. The counsel shall take instructions only from
UNIVERSITY, and all patents and patent applications in Patent Rights shall be
assigned solely to UNIVERSITY. UNIVERSITY shall give LICENSEE notice of its
intent and plans to file any United States and/or foreign patents and
applications in Patent Rights.




 
(b)
UNIVERSITY shall consider amending any patent application in Patent Rights to
include claims reasonably requested by LICENSEE to protect the products
contemplated to be sold by LICENSEE under this Agreement.




 
(c)
LICENSEE shall cooperate and assist UNIVERSITY to apply for an extension of the
term of any patent in Patent Rights if appropriate under the Drug Price
Competition and Patent Term Restoration Act of 1984 and/or European, Japanese
and other foreign counterparts of this law. LICENSEE shall prepare all documents
for such application, and UNIVERSITY shall execute such documents and to take
any other additional action as LICENSEE reasonably requests in connection
therewith.




 
(d)
LICENSEE may elect to terminate its reimbursement obligations with respect to
any patent application or patent in Patent Rights upon three (3) months written
notice to UNIVERSITY. UNIVERSITY shall use reasonable efforts to curtail further
Patent Costs for such application or patent when such notice of termination is
received from LICENSEE. UNIVERSITY, in its sole discretion and at its sole
expense, may continue prosecution and maintenance of said application or patent,
and LICENSEE shall then have no further license with respect thereto.
Non-payment of any portion of Patent Costs with respect to any application or
patent, after notice to LICENSEE and a 30 day period in which to cure such
non-payment, may be deemed by UNIVERSITY as an election by LICENSEE to terminate
its reimbursement obligations with respect to such application or patent.
UNIVERSITY is not obligated to file, prosecute, or maintain Patent Rights to
which LICENSEE has terminated its License hereunder.









5.2  Patent Infringement.



 
(a)
If LICENSEE learns of any substantial infringement of Patent Rights, LICENSEE
shall so inform UNIVERSITY and provide UNIVERSITY with reasonable evidence of
the infringement, and UNIVERSITY hereby agrees to take no action for at least
ninety (90) days thereafter. If UNIVERSITY learns of any substantial
infringement of Patent Rights, UNIVERSITY shall so inform LICENSEE and provide
LICENSEE with reasonable evidence of the infringement, and LICENSEE hereby
agrees to take no action for at least ninety (90) days thereafter. Neither party
shall notify a third party of the infringement of Patent Rights without the
consent of the other party. Both parties shall use reasonable efforts and
cooperation to terminate infringement without litigation.




 
(b)
If infringing activity of potential commercial significance by the infringer has
not been abated within ninety (90) days following the date notice of such
infringing activity is given to the other party pursuant to 5.2(a) above, the
LICENSEE shall have the first right to institute suit for patent infringement
against the infringer. UNIVERSITY may voluntarily join such suit at its own
expense, but may not thereafter commence suit against the infringer for the acts
of infringement that are the subject of the Licensee's suit or any judgment
rendered in that suit. The LICENSEE may not join UNIVERSITY in a suit initiated
by the LICENSEE without UNIVERSITY's prior written consent, provided, however,
that if UNIVERSITY is a necessary or required party in any such suit, then no
consent shall be required. If, in a suit initiated by the LICENSEE, UNIVERSITY
is involuntarily joined other than by the LICENSEE, or if UNIVERSITY is joined
because it is deemed to be a necessary or required party, the LICENSEE will pay
any costs incurred by UNIVERSITY arising out of such suit, including but not
limited to, any reasonable legal fees of counsel that UNIVERSITY selects and
retains to represent it in the suit.




 
(c)
Recoveries from actions brought by LICENSEE pursuant to Paragraph 5.2(b) shall
belong to the LICENSEE, provided, however, that the amount such recoveries
exceed LICENSEE's expenses for such actions shall be subject (i) to the royalty
in Paragraph 3.1(g) above if the net amount of any such recovery is considered
to be "Net Sales;" or (ii) subject to the sublicensing royalties in Paragraph
3.1(e) or 3.1(f) above as may be appropriate if the net amount of any such
recovery is considered to be "royalties" payable to LICENSEE as if in a
LICENSEE-Sublicensee relationship. If LICENSEE has not initiated any action to
abate the infringing activity within ninety (90) days after the expiration of
the ninety (90) days after notice of such infringing activity is given to the
other party pursuant to 5.2(a) above, then UNIVERSITY shall have the right to
bring such suit, and recoveries from such actions brought by UNIVERSITY shall
belong entirely to UNIVERSITY.




(d)  
Each party shall cooperate with the other in litigation proceedings at the
expense of the party bringing suit. Litigation shall be controlled by the party
bringing the suit, except that UNIVERSITY may be represented by counsel of its
choice in any suit brought by LICENSEE.




5.3  
Patent Marking. LICENSEE shall mark all Licensed Products made, used or sold
under the

 terms of this Agreement, or their containers, in accordance with the applicable
patent marking
laws.


ARTICLE 6. GOVERNMENTAL MATTERS


6.1
Governmental Approval or Registration. If this Agreement or any associated
transaction is required by the law of any nation to be either approved or
registered with any governmental agency, LICENSEE shall assume all legal
obligations to do so. LICENSEE shall notify UNIVERSITY if it becomes aware that
this Agreement is subject to a United States or foreign government reporting or
approval requirement. LICENSEE shall make all necessary filings and pay all
costs including fees, penalties, and all other out-of-pocket costs associated
with such reporting or approval process.



6.2
Export Control Laws. LICENSEE shall observe all applicable United States and
foreign laws with respect to the transfer of Licensed Products and related
technical data to foreign countries, including, without limitation, the
International Traffic in Arms Regulations and the Export Administration
Regulations.



ARTICLE 7. TERMINATION OF THE AGREEMENT


7.1
Termination by UNIVERSITY. If LICENSEE fails to perform or violates any term of
this Agreement, then UNIVERSITY may give written notice of default ("Notice of
Default") to LICENSEE. If LICENSEE fails to cure the default within sixty (60)
days of the Notice of Default, UNIVERSITY may terminate this Agreement and the
license granted herein by a second written notice ("Notice of Termination") to
LICENSEE. If a Notice of Termination is sent to LICENSEE, this Agreement shall
automatically terminate on the effective date of that notice. Termination shall
not relieve LICENSEE of its obligation to pay any fees owed at the time of
termination and shall not impair any accrued right of UNIVERSITY.



6

--------------------------------------------------------------------------------


 
7.2  Termination by Licensee.



 
(a)
LICENSEE shall have the right at any time and for any reason to terminate this
Agreement upon a ninety (90) day written notice to UNIVERSITY. Said notice shall
state LICENSEE's reason for terminating this Agreement.




 
(b)
Any termination under Paragraph 7.2(a) shall not relieve LICENSEE of any
obligation or liability accrued under this Agreement prior to termination or
rescind any payment made to UNIVERSITY or action by LICENSEE prior to the time
termination becomes effective. Termination shall not affect in any manner any
rights of UNIVERSITY arising under this Agreement prior to termination.



7.3
Survival on Termination. The following Paragraphs and Articles shall survive the
termination of this Agreement:



(a) Article 1 (DEFINITIONS)
(b) Article 4.2 & 4.3 (RECORDS, AUDITS AND PAYMENTS)
(c) Paragraph 7.4 (Disposition of Licensed Products on Hand);
(d) Paragraph 8.2(a) (Indemnification);
(e) Article 9 (USE OF NAMES AND TRADEMARKS);
(f) Article 10 (MISCELLANEOUS PROVISIONS)



7.4  
Disposition of Licensed Products on Hand. Upon termination of this Agreement,
LICENSEE

 may dispose of all previously made or partially made Licensed Product within a
period of one
hundred and twenty (120) days of the effective date of such termination provided
that the sale of
such Licensed Product by LICENSEE, its Sublicensees, or Affiliates shall be
subject to the terms
of this Agreement, including but not limited to the rendering of reports and
payment of royalties
required under this Agreement.


ARTICLE 8. LIMITED WARRANTY AND INDEMNIFICATION


8.1  Limited Warranty.


(a)  UNIVERSITY warrants that it has the lawful right to grant this license.



 
(b)
The license granted herein is provided "AS IS" and without WARRANTY OF
MERCHANTABILITY or WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE or any other
warranty, express or implied. UNIVERSITY makes no representation or warranty
that the Licensed Product, Licensed Method or the use of Patent Rights will not
infringe any other patent or other proprietary rights.




 
(c)
In no event shall UNIVERSITY be liable for any incidental, special or
consequential damages resulting from exercise of the license granted herein or
the use of the Invention, Licensed Product, or Licensed Method.



(d)  Nothing in this Agreement shall be construed as:



 
(1)
a warranty or representation by UNIVERSITY as to the validity or scope of any
Patent Rights;

 
(2)
a warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or shall be free from
infringement of patents of third parties;

 
(3)
an obligation to bring or prosecute actions or suits against third parties for
patent infringement;

 
(4)
conferring by implication, estoppel or otherwise any license or rights under any
patents of UNIVERSITY other than Patent Rights as defined in this Agreement,
regardless of whether those patents are dominant or subordinate to Patent
Rights;

(5)  an obligation to furnish any know-how not provided in Patent Rights.


8.2  Indemnification.



 
(a)
LICENSEE shall indemnify, hold harmless and defend UNIVERSITY, its officers,
employees, and agents; the sponsors of the research that led to the Invention;
and the Inventor of the patents and patent applications in Patent Rights and
their employers against any and all claims, suits, losses, damage, costs, fees,
and expenses resulting from or arising out of exercise of this license or any
sublicense. This indemnification shall include, but not be limited to, any
product liability.




 
(b)
On or before the date of the commercial distribution of the first Licensed
Product or on the date of initiation of any human trials necessary for FDA
approval (if required), whichever occurs first, LICENSEE, at its sole cost and
expense, shall insure its activities in connection with the work under this
Agreement and obtain, keep in force and maintain insurance or an equivalent
program of self insurance as follows:

 
( 1)
comprehensive or commercial general liability insurance (contractual liability
included) with limits of at least: (i) each occurrence, $1,000,000; (ii)
products/completed operations aggregate, $5,000,000; (iii) personal and
advertising injury, $1,000,000; and (iv) general aggregate (commercial form
only), $5,000,000; and

 
(2)
the coverage and limits referred to above shall not in any way limit the
liability of LICENSEE.




 
(c)
LICENSEE shall furnish UNIVERSITY with certificates of insurance showing
compliance with all requirements. Such certificates shall: (i) provide for
thirty (30) day advance written notice to UNIVERSITY of any modification; (ii)
indicate that UNIVERSITY has been endorsed as an additional insured under the
coverage referred to above; and (iii) include a provision that the coverage
shall be primary and shall not participate with nor shall be excess over any
valid and collectable insurance or program of self-insurance carried or
maintained by UNIVERSITY.




 
(d)
UNIVERSITY shall notify LICENSEE in writing of any claim or suit brought against
UNIVERSITY in respect of which UNIVERSITY intends to invoke the provisions of
this Article. LICENSEE shall keep UNIVERSITY informed on a current basis of its
defense of any claims under this Article.





7

--------------------------------------------------------------------------------


 
ARTICLE 9. USE OF NAMES AND TRADEMARKS


9.1
Nothing contained in this Agreement confers any right to use in advertising,
publicity, or other promotional activities any name, trade name, trademark, or
other designation of either party hereto (including contraction, abbreviation or
simulation of any of the foregoing). Unless required by law, the use by LICENSEE
of the name, "The Regents Of The University Of California" or the name of any
campus of the University Of California is prohibited, without the express
written consent of UNIVERSITY.



9.2
UNIVERSITY may disclose to the Inventor the terms and conditions of this
Agreement upon their request. If such disclosure is made, UNIVERSITY shall
request the Inventor not disclose such terms and conditions to others.



9.3
UNIVERSITY may acknowledge the existence of this Agreement and the extent of the
grant in Article 2 to third parties, but UNIVERSITY shall not disclose the
financial terms of this Agreement to third parties, except where UNIVERSITY is
required by law to do so, such as under the California Public Records Act.



ARTICLE 10. MISCELLANEOUS PROVISIONS


10.1
Correspondence. Any notice or payment required to be given to either party under
this Agreement shall be deemed to have been properly given and effective:



(a) on the date of delivery if delivered in person, or


(b) five (5) days after mailing if mailed by first-class or certified mail,
postage paid, to the respective addresses given below, or to such other address
as is designated by written notice given to the other party.


If sent to LICENSEE:


OcuSense, Inc.
1820 Holmby Avenue #4
Los Angeles, CA 90025
Attention: Eric Donsky


If sent to UNIVERSITY:


University of California, San Diego
Technology Transfer & Intellectual Property Services
9500 Gilman Drive
La Jolla, CA 92093-0910
Attention: Assistant Vice Chancellor


10.2  Secrecy.



 
(a)
"Confidential Information" shall mean information relating to the Invention and
disclosed by UNIVERSITY to LICENSEE during the term of this Agreement, which if
disclosed in writing shall be marked "Confidential", or if first disclosed
otherwise, shall within thirty (30) days of such disclosure be reduced to
writing by UNIVERSITY and sent to LICENSEE:




(a)  
LICENSEE shall:




 
(1)
use the Confidential Information for the sole purpose of performing under the
terms of this Agreement;

 
(2)
safeguard Confidential Information against disclosure to others with the same
degree of care as it exercises with its own data of a similar nature;

 
(3)
not disclose Confidential Information to others (except to its employees, agents
or consultants who are bound to LICENSEE by a like obligation of
confidentiality) without the express written permission of UNIVERSITY, except
that LICENSEE shall not be prevented from using or disclosing any of the
Confidential Information that:

 
(i)
LICENSEE can demonstrate by written records was previously known to it;

 
(ii)
is now, or becomes in the future, public knowledge other than through acts or
omissions of LICENSEE; or

 
(iii)
is lawfully obtained by LICENSEE from sources independent of UNIVERSITY; and




 
(c)
The secrecy obligations of LICENSEE with respect to Confidential Information
shall continue for a period ending five (5) years from the termination date of
this Agreement.



10.3
Assignability. This Agreement may be assigned by UNIVERSITY, but is personal to
LICENSEE and assignable by LICENSEE only with the written consent of UNIVERSITY.



10.4
No Waiver. No waiver by either party of any breach or default of any covenant or
agreement set forth in this Agreement shall be deemed a waiver as to any
subsequent and/or similar breach or default.



10.5
Failure to Perform. In the event of a failure of performance due under this
Agreement and if it becomes necessary for either party to undertake legal action
against the other on account thereof, then the prevailing party shall be
entitled to reasonable attorney's fees in addition to costs and necessary
disbursements.



10.6
Governing Laws. THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA, but the scope and validity of any
patent or patent application shall be governed by the applicable laws of the
country of the patent or patent application.



10.7
Force Majeure. A party to this Agreement may be excused from any performance
required herein if such performance is rendered impossible or unfeasible due to
any catastrophe or other major event beyond its reasonable control, including,
without limitation, war, riot, and insurrection; laws, proclamations, edicts,
ordinances, or regulations; strikes, lockouts, or other serious labor disputes;
and floods, fires, explosions, or other natural disasters. When such events have
abated, the non-performing party's obligations herein shall resume.



10.8
Headings. The headings of the several sections or paragraphs are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.



10.9
Entire Agreement. This Agreement embodies the entire understanding of the
parties and supersedes all previous communications, representations or
understandings, either oral or written, between the parties relating to the
subject matter hereof.

 
8

--------------------------------------------------------------------------------



 
10.10
Amendments. No amendment or modification of this Agreement shall be valid or
binding on the parties unless made in writing and signed on behalf of each
party.



10.11
Severability. In the event that any of the provisions contained in this
Agreement is held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, and this Agreement shall be construed as if the invalid,
illegal, or unenforceable provisions had never been contained in it.



IN WITNESS WHEREOF, both UNIVERSITY and LICENSEE have executed this Agreement,
in duplicate originals, by their respective and duly authorized officers on the
day and year written.


OCUSENSE
INC.                                                                                                                                                                              
THE REGENTS OF THE
                                                                                                                                                                                                              UNIVERSITY
OF CALIFORNIA:


BY: /s/ Eric
Donsky                                                                                                                                                                          BY: /s/
Alan S. Paau        
     
__________________                                                                                                                                                                  
____________________
     
(Signature)                                                                                                                                                                                         
(Signature)


Name: Eric
Donsky                                                                                                                                                                           
Name: Alan S. Paau
Title:
CEO                                                                                                                                                                                           
Title: Assistant Vice Chancellor
                                                                                                                                                                                                             
Technology Transfer & Intellectual
                                                                                                                                                                                                             
Property Services


Date: March 12,
2003                                                                                                                                                                        
Date: March 7, 2003








9

--------------------------------------------------------------------------------


 
 
 

 
EXHIBIT A: CERTIFICATE OF INCORPORATION
OCUSENSE, INC.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 




10

--------------------------------------------------------------------------------






[coi_1.jpg]





11

--------------------------------------------------------------------------------






[coi_2.jpg]













12

--------------------------------------------------------------------------------




[coi_3.jpg]









13

--------------------------------------------------------------------------------




[coi_4.jpg]









14

--------------------------------------------------------------------------------


 












 








 











